Citation Nr: 0410619	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  04-03 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from May 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which 
denied the veteran's claim for separate 10 percent disability 
ratings for each ear for his bilateral tinnitus.  The veteran 
filed a timely appeal to this adverse determination.

This case has been advanced on the docket due to the advanced age 
of the veteran.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2003).  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum schedular disability 
rating allowed for his tinnitus under the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003).

2.  VA's Office of General Counsel has determined that separate 
ratings for tinnitus for each ear may not be assigned under DC 
6260 or any other diagnostic code.


CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability ratings for 
each ear under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260 (2003) for his bilateral tinnitus is denied as a matter of 
law.  VAOPGCPREC 2-2003; Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  The Board notes that the 
VCAA became law in November 2000 and that the veteran filed his 
claim for an increased rating in this case after that date, in 
February 2003.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

However, in the present case, as will be explained below, the law, 
and not the evidence, is dispositive in this case.  The Court has 
held that when the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the VCAA can 
have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in this 
case and that the case is ready for appellate review.

The veteran's tinnitus has been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).  Under this code, a maximum 10 percent rating is provided 
for recurrent tinnitus.  This code is followed by three Notes.  
Note (1) states that a separate evaluation for tinnitus may be 
combined with an evaluation under Diagnostic Codes 6100, 6200, 
6204, or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Note (2) states 
that only a single evaluation is to be assigned for recurrent 
tinnitus, whether the sound is perceived in one ear, both ears, or 
in the head.  Note (3) states that objective tinnitus (in which 
the sound is audible to other people and has a definable cause 
that may or may not be pathologic) is not to be evaluated under DC 
6260, but rather is to be evaluated as part of any underlying 
condition causing it.  The Board observes that these final two 
Notes to DC 6260 were added during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 25822-25823 (effective June 13, 2003).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating tinnitus 
specifically indicates that the addition of these Notes was 
intended to codify current standard VA practice, not to change the 
way tinnitus is evaluated.  

A 10 percent rating is the only and, therefore, the highest, 
rating available for tinnitus, and in this case there is no other 
applicable code that would afford a higher rating.  As such, an 
increased rating under DC 6260 cannot be granted, regardless of 
the severity of this disorder.  DC 6260 prohibits, by its own 
terms, the assignment of separate ratings for each ear when 
recurrent tinnitus is bilateral.

The Board acknowledges the veteran's contention, as set forth in 
his notice of disagreement and VA Form 9 substantive appeal, that 
since the effective date of service connection for his tinnitus 
pre-dates the regulatory changes which became effective June 13, 
2003, and the previous version of DC 6260 did not explicitly 
prohibit the assignment of 10 percent ratings for tinnitus of each 
ear, that VA is obliged to assign separate ratings in his case 
under this prior version.  However, the Board also concludes that 
the veteran may not receive separate 10 percent disability ratings 
for each ear under the prior (i.e., pre-June 13, 2003) version of 
DC 6260.  In this regard, the Board observes that in February 
2003, the VA Office of General Counsel issued a precedential 
opinion addressing this precise issue.  VAOPGCPREC 2-2003.  
Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  In this opinion, VA's 
General Counsel concluded as follows:  

Diagnostic Code 6260 (currently codified at 38 C.F.R. § 4.87), as 
in effect prior to June 10, 1999, and as amended as of that date, 
authorized a single 10% disability rating for tinnitus, regardless 
of whether tinnitus is perceived as unilateral, bilateral, or in 
the head.  Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.

Id.  Therefore, as the Board is bound by this opinion, the 
veteran's claim for separate 10 percent ratings for each ear for 
his service-connected tinnitus must be denied.  As the disposition 
of this claim is based on the law, and not the facts of the case, 
the claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final matter, current VA regulations provide that if the 
schedular rating criteria are inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment of 
average earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2003).  

As previously noted, the rating criteria for tinnitus provide for 
a maximum 10 percent rating for recurrent tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  The veteran's tinnitus is manifested 
by complaints of tinnitus in each ear, and the current 10 percent 
maximum schedular rating is meant to compensate him for the 
related industrial impairment.  The Board notes that there is 
nothing in the record to suggest the existence of such an unusual 
disability picture so as to render application of the regular 
provisions impractical.  It has not been contended or otherwise 
indicated that the service-connected tinnitus has resulted in any 
hospitalization or other extensive treatment regimen.  In fact, 
the contentions in this case have been limited to the propriety of 
assigning separate schedular 10 percent ratings for tinnitus.  
Nonetheless, it is undisputed that the veteran's reported symptoms 
associated with the tinnitus could have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  Indeed, 
the schedule is intended to compensate for average impairments in 
earning capacity resulting from service- connected disability in 
civil occupations.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1 
(2003).  Accordingly, referral for extraschedular consideration is 
not indicated.


ORDER

An evaluation in excess of 10 percent for bilateral tinnitus is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



